Kent, J.,
dissenting. — I think the first instruction is erroneous, so far as it requires that the new home must be "for an indefinite period of time.”
When it is claimed that a man, on a given day, was an inhabitant of, or dwelt and had his home in a certain town, although he in fact was not then personally living therein, it is necessary to prove that he had previously had an established home in that town, and that, although absent, he had not abandoned it as his home. It may still be his home, if it is shown that he has no other home and is absent temporarily intending to return, and intending to retain his residence and citizenship.
The point is, whether he had in fact abandoned the town,' as his home, before the day in question. In determining this question, the fact that the party, when he left, intended to return at some future time, may be important. But after all, the question is, had he actually abandoned it as his home for the time in question?
*372. If he has, I do not see how he can be said to still dwell and have his home therein. It seems to me that when a man leaves a town intending to make a home in another town, and he does actually go to such town with his family, and there becomes a resident, he cannot be regarded as still living as an inhabitant of the town he left, because he may have intended, when he left, to return and resume a residence at some future definite period, in the place of his original residence. The question of intention is, did he intend to abandon actually his former home, or did he intend to retain a present and continuing home there, although absent ?
If a resident of Bangor should be offered a good salary if he would go to Lewiston and there take charge of a factory for six years, and he accepts the proposition and moves his family and goods, takes a house and lives there as an inhabitant, is taxed, chosen a town officer, makes it his home exactly as Bangor was his home before, is he still a resident of Bangor, because, when he left it, he intended to i-etum to Bangor, and again become a resident at the expiration of the six years ? Can he be taxed every year in Bangor ? "Would he not acquire a settlement after five years of such residence in Lewiston ?
Can a man properly be said to dwell and have his home in a town, on a given day, when in fact he does not live there, but has abandoned his residence therein expressly for and during that time, and actually lives with his family, as his home, in another town, because he intends at some remote and fixed period to abandon his then present home and return to the former town and begin a new residence ? Would it not complicate the matter, if, when he abandoned his second residence to return to the first, he intended to return to the second at the end of a year ? A man living to-day in Bangor intends to remove to Brewer on the first of June. Is he not to-day a resident of Bangor ?
It seems to me that the question is, not whether he has abandoned for a definite or indefinite period of time, but *373whether he has actually abandoned it as his home for the time in question. The determination of this question must depend upon the result to be drawn from the whole evidence on the point. If the party intended to remove for a temporary purpose only, and intended to retain his home and residence in the town during such absence, then he would not lose his residence. But if he intended to make another town his home, and intended to abandon the former town as his home, for a longer or shorter time, for a fixed or for an uncertain time, and actually removes to such new town, and makes it his homo, he would lose his former residence during that time.
A man cannot have two homes at the same time, but he may abandon one home before he actually acquires another. This was settled in Exeter v. Brighton, 15 Maine, 58. The question is — has he actually abandoned his first home ? The test is not whether ho intends at some future time to become again a citizen, but whether he intends to abandon then and for the time in question, that town as his home, and actually carries that intention into effect. If such is his intention, how can the fact of definite or indefinite time have any controlling influence ? According to the ruling in this case, if a man, going to California, takes his family with him and avows that he intends to abandon the town in which he then resides, and to make his homo in California as long as he can find gold; and he does go and make such home, he would lose his former residence, although he intended, and so declared when he left, that he was going for a specific purpose, and intended to return to the town he was leaving, at some indefinite time. But, if he declared the same intention, and does all, as above stated, yet, if he said he intended to dig gold for three years, and then to return, he would still be a resident in the eye of the law, notwithstanding the facts of actual residence and a homo in California, and his intention to make it his home for three years. I confess I cannot see the soundness of this distinction.
*374I simply maintain this proposition, —that a man may be said to abandon his residence in a town, although he may intend to come back and commence a new residence at some future fixed time, if all the facts in the case show that he intended to abandon and to fix his home in another town, and that he does so for the period limited. The question is, was his home, during that time, where he intended it to be and where in fact it was, or did it continue, by construction, in the town he had left ? Is he a resident of the town where he is with his family, or is he a resident in a town where he is not, because he intends, at some future day, to return and again become a citizen of that town ?
I do not see why a man may not as well abandon, for a fixed and limited time, as for an indefinite time. The main question is, had he actually and intentionally abandoned the town as his residence, on the day or time in question. This must be settled on the whole evidence, as to his intentions and acts. I am at a loss to perceive, why the law should insist that a man is a resident of the town on a given day, when he is neither there in person nor has any family or house there, and does not wish or "intend” to be there, but has deliberately removed therefrom, with an intention to live as a citizen of another town, where he does live with his" family, exactly as he lived in the former town, simply because he cherishes the intention of doing, at some future day, in the new town, what he did in the old, abandon it as his place of residence.
I do not think that the question is to be decided by the character of the new home,’ whether for a temporary or specific purpose or not. It can make no difference what the motive or purpose is, except so far as they show the intention to give up or retain a residence. A man may have a home in a town into which he comes for a defined and specific purpose, or for a limited time, as well as one who comes with no particular object and for no particular time. Was it his home for the time? If so, he could have no other home during the same time.
*375The character of his new residence is not the question in issue, except as evidence. The point on which the case-turns is, did the party, when he left his former residence, intend to abandon it as his home, and did he so abandon it, intending that it should no longer be his home, until he resumed by a new act a new residence therein, or did he intend to retain his residence, although, in fact, absent personally ?
In determining this question, the fact and character of his residence in the new town will, of course, have a bearing more or less important. But, if it should be clearly proved that a man had actually and absolutely "abandoned” his home, the effect of that abandonment would not be nullified, if it should be shown that he had been ever since a wanderer, without any fixed home. A man cannot have two homes at the same time, but he may, in fact, have no home, on a given day. An old home does not, like an old legal settlement, necessarily continue until a new one is acquired.